1    DANIEL L. STANNER
     Admitted Pro Hac Vice
2    TABET DIVITO & ROTHSTEIN LLC
     209 S. LaSalle Street, 7th Floor
3    Chicago, IL 60604
     Telephone: (312) 762-9450
4    Facsimile: (312) 762-9451
     Email: dstanner@tdrlawfirm.com
5    Attorneys for Plaintiff,
     CRYSTAL LAKES
6
     DAVID S. OSTERMAN
7    Admitted Pro Hac Vice
     GOLDBERG SEGALLA
8    301 Carnegie Center Drive, Suite 200
     Princeton, NU 08540
9    Telephone: (609) 986-1310 x5710
     Facsimile: (609) 986-1301
10   Email: dosterman@goldbergsegalla.com
     Attorneys for Defendant,
11   BATH & BODY WORKS, LLC
12                           UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
13

14
      CRYSTAL LAKES, an individual,             NO. 2:16-cv-02989-MCE-GGH
15
                            Plaintiff,          ORDER
16
             v.
17
      BATH & BODY WORKS, LLC, a
18    Delaware limited liability company,

19                          Defendant.

20

21      Good cause appearing therefore, pursuant to the parties’ stipulation (Dkt. No. 119)
22
     and Local Rule 271, the Court hereby orders as follows:
23
           Pursuant to Local Rule 271, this matter is referred to the Court’s Voluntary Dispute
24
            Resolution Program (“VDRP”) for mediation, negotiation, and/or settlement
25

26          facilitation;

27         Pursuant to Local Rule 271(e)(2), the Court or the VDRP Administrator shall assign

28          a Neutral for VDRP proceedings;

                                                  1
 1        The parties shall complete the VDRP process no later than April 15, 2019;
 2
          Pursuant to Local Rule 271(n)(1), the Neutral to be assigned to this matter for
 3
           VDRP proceedings shall submit to the VDRP Administrator confirmation of the
 4
           completion of VDRP proceedings no later 14 days after completion of the VDRP
 5
           proceeding;
 6

 7        All deadlines in the Court’s prior scheduling orders (Dkt. Nos. 4, 66, 72, and 112)

 8         remain in full force and effect; and,
 9
          No other pretrial activity needs to be completed before the VDRP session is held.
10
           IT IS SO ORDERED.
11
     Dated: February 20, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
